Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 2/9/22 is acknowledged.  Claims 1, 8, and 19 have been amended.  Claims  1-5, 8-10, 12-14 and 16-19 are under consideration. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Bresak et al. (US 4,452,261; 1984, cited in IDS)
Bresak et al. teach compositions and methods for the setting of hair (e.g. abstract).  Bresak et al. teach a method comprising:
a- shampooing the hair (e.g. column 4, lines 24-30; column 5, lines 19-20);
b- drying the hair (e.g. column 4, lines 24-30; column 5, lines 19-20);
c- applying an aqueous composition to the hair comprising 2-8% of a hydroxyaromatic compound including resorcinol, which meets the structure of Formula II, and which does not comprise an ingredient having the structure R-CO-COOH (e.g. column 4, lines 65-16; Example 1; Claim 3); and

Bresak et al. teach that the method does not comprise a reductive chemical reaction or reducing agents, and does not teach an oxidizing step (e.g. column 1, lines 32-50; entire document). Bresak et al. further teach that a hair conditioning ingredient may be included in the compositions (e.g. column 4, lines 47-62) and teach the inclusion of an alkalizing agent (e.g. column 3, lines 50-55; column 5, lines 5-12).
Bresak et al. do not teach the composition comprising catechin or an amount thereof, or the required temperature and duration of step d), or the ammonia or an amine as defined in claim 1.  It would not have been obvious to have selected the temperature range and duration required in claim 1 based on the teachings of Bresak, which favors a lower temperature and shorter duration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 8-10, 12-14 and 16-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619